Citation Nr: 1734881	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type 2 (DM2).  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected DM2.  

4.  Entitlement to a disability rating in excess of 20 percent for DM2.  

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 and September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The TDIU claim has been raised by the Veteran's statements in the record during the pendency of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's tinnitus was incurred during his active service.

2.  The probative evidence of record reflects that the Veteran's DM2 has been productive of insulin and restricted diet but no regulation of activities (avoidance of strenuous occupational and recreational activities).  

3.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for DM2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

3.  The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board finds that the record establishes a current diagnosis of tinnitus.  See March 2006 VA examination.  The Board also observes the May 2017 Travel Board hearing testimony is competent and credible evidence of the Veteran's tinnitus was incurring during active service and continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Taken together, the March 2006 VA examination and May 2017 Travel Board hearing testimony, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was incurred during the Veteran's active service.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of tinnitus that had its onset during active service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

A.  DM2

The Veteran's DM2 has been rated under 38 C.F.R. §4.119, DC 7913 which provides ratings for diabetes mellitus.  Under this DC, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119 (2016).

The evidence of record, including the Veteran's lay statements and testimony and VA medical records, demonstrates that the Veteran's DM2 has been productive of insulin and restricted diet but no regulation of activities.  VA medical records reflect that it was initially noted that the Veteran's DM2 may require insulin in July 2008.  In a July 2010 statement, a VA physician reported that the Veteran was currently using insulin to control his diabetes and he was controlling his diet to try to decrease his glucose.  Finally, the VA physician noted that the Veteran had to retire from his driving profession in order to use his insulin, and thus, concluded that this constituted a restriction of activities due to diabetes.  The Board notes, however that while the Veteran may not have been able to continue driving because he was unable to use insulin at the same time, this statement does not equate to restrictions on strenuous activities in order to control diabetic complications or symptoms as is required by the applicable regulation.  Notably, on VA examination in October 2015, the examiner noted that there was no restriction of activity due to DM2.  

Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, DCs 7913.  

2.  PTSD

The Veteran's PTSD was assigned a 30 percent disability rating under 38 C.F.R. § 4.130, DC 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9411 (2016).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records and the VA examination reports, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD was productive of symptoms, at worst, resulting in occupational and social impairment with deficiencies in most areas, including work, judgment, thinking and mood.  These records demonstrate the Veteran's psychiatric symptoms, at worst, included:  depression; tearful affect; withdrawal and isolation; anger and irritability; suicidal ideation, thoughts and suicide attempts; problems with social functioning; nightmares; flashbacks; intrusive thoughts; low to average cognitive ability; and hypervigilance.  In addition, the Veteran reported in the April 2008 VA examination that he kept a loaded gun under his pillow for protection and brought it out with him when he felt unsafe.  VA medical records also reflect that the Veteran reported attempting suicide at work when he was stopped by a co-worker in September 2007 and he was hospitalized in August 2008 and November 2008 for problems including PTSD symptoms, depression and suicidal ideation.  In a July 2010 VA outpatient treatment report, the Veteran reported depression, a lack of motivation and energy, short temper, lack of patience or tolerance, difficult and stressful interactions with his supervisor and coworkers which led him to give up and go home.  

The Veteran's testimony in the May 2017 Travel Board hearing also reflects many of these symptoms noted in the VA medical records and examination reports.  

Throughout the period of the appeal, his GAF scores ranged from 49 to 65, thereby indicating serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 70 percent rating.  

Accordingly, the probative lay and medical evidence of record supports the assignment of a disability rating 70 percent for PTSD throughout the duration of the appeal.  

Although an increased 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, however, his psychiatric symptomatology does not demonstrate total social and occupational impairment.  See Mauerhan, 16 Vet. App. 436.  Despite some reports and findings of suicidal thoughts, attempt and ideation, the Veteran has not shown to be a persistent danger of hurting himself or others, as he continually reported to VA treatment providers on that he did not have suicidal ideation or thoughts at the time of his mental health evaluations.  The Board also observes that at no time has the Veteran's PTSD demonstrated any impairment in thought process or thought content.  In addition, VA medical records reflect the Veteran maintained relationships with his family to some degree.  Considering all the lay and medical evidence of record as it relates to the psychiatric disability's impact on the Veteran's functional and occupational impairment, the Boards finds that this evidence does not demonstrate total impairment.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent schedular disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered the lay statements of record regarding the severity of the Veteran's psychiatric disability and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 70 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

As discussed in the introduction section above, the evidence of record raises the issue of entitlement to a TDIU and this issue is discussed in the remand below.  


ORDER

Service connection for tinnitus is granted.  

A disability rating in excess of 20 percent for DM2 is denied.   

A disability rating of 70 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Although a VA examination and opinion were provided for the Veteran's peripheral neuropathy in April 2008, the examiner mistakenly reported that the Veteran's neurological symptoms preceded his DM2, which was noted in the record to have been present as early as 2002, and did not provide any opinions regarding whether peripheral neuropathy of the bilateral upper and bilateral lower extremities were caused or aggravated by his service connected DM2.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that an adequate VA examination and opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities originated during active service or were otherwise caused by or related to active service or was caused or aggravated by his service-connected DM2.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the evidence demonstrates the Veteran has retired due to many health problems, however the VA medical records reflect he specifically had problems with working due to his PTSD symptoms and the Veteran testified that he needed to retire due to his DM2.  Therefore, this claim should be remanded in order to obtain information regarding the Veteran's past employment. 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs and (2) the post-service VA medical records, including the April 2008 VA examination and the VA treatment reports indicating DM2 began in 2002.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify whether the Veteran has, or has had during the pendency of this appeal, diagnoses of peripheral neuropathy of the bilateral upper and bilateral lower extremities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities was:  (i) incurred during the Veteran's active military service OR (ii) manifested within one year of discharge, or is otherwise related to any disease, event, or injury during active service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities was caused OR aggravated by his service-connected diabetes mellitus, type 2 (considering VA medical records indicate that diabetes began in 2002, prior to the Veteran's earliest reports of neurological symptoms).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, develop the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940 - Veteran's Application for Increased Compensation Based on Unemployability).  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


